Exhibit 21.1 SUBSIDIARIES OF INVENTIV HEALTH, INC. Subsidiary State or Other Jurisdiction of Formation Addison Whitney LLC North Carolina Adheris, LLC Delaware Allidura Communications LLC Delaware Anova Clinical Resources LLC Delaware Beijing PharmaNet Medical & Drug Science and Technology Company Limited China Biosector 2 Limited United Kingdom BioSector 2 LLC New York Blue Diesel, LLC Ohio Cadent Medical Communications, LLC Ohio Campbell Alliance (Europe) GmbH Switzerland Campbell Alliance Group, Inc. North Carolina Campbell Alliance, Ltd. Delaware Chamberlain Communications Group LLC Delaware Chamberlain Communications UK Limited United Kingdom Chandler Chicco (UK) Limited United Kingdom Chandler Chicco Agency S.a.r.l. France Chandler Chicco Agency, L.L.C. New York Encuity Research LLC Delaware Gerbig Snell/Weisheimer Advertising, LLC Ohio Haas & Health Partner Public Relations GmbH Germany Heartburn in Sweden ABi Sweden i3 Latin America Brasil Servicos de Pesquisa Clinica Ltda. Brazil i3 Switzerland S.a.r.l. Switzerland Improved Outcome Kabushiki Kaisha Japan InChord Global, LLC Ohio inChord Group Limited United Kingdom inChord Holding Corporation Delaware inVentiv Advance Insights, LLC New Jersey inVentiv Canada Inc. Canada - Alberta inVentiv Clinical Solutions Pesquisa Clinica Ltda. Brazil inVentiv Clinical, LLC Delaware inVentiv Commercial Services, LLC New Jersey inVentiv Communications, Inc. Ohio inVentiv Digital + Innovation, LLC New York inVentiv European Holdings Limited United Kingdom inVentiv Health (Hong Kong) Limited Hong Kong inVentiv Health (Malaysia) SDN. BHD. Malaysia inVentiv Health (Shanghai) Inc. Ltd Beijing Branch China inVentiv Health (Shanghai) Inc. Ltd. China inVentiv Health (Thailand) Limited Thailand inVentiv Health Belgium SPRL Belgium inVentiv Health Bulgaria EOOD Bulgaria inVentiv Health Clinical Argentina S.A. Argentina inVentiv Health Clinical Australia Pty. Limited Australia inVentiv Health Clinical Australia Pty. Limited - New Zealand Branch New Zealand inVentiv Health Clinical Canada Holdco ULC Canada - Nova Scotia inVentiv Health Clinical Chile S.A. Chile inVentiv Health Clinical Colombia S.A.S. Colombia inVentiv Health Clinical Costa Rica, S.A. Costa Rica inVentiv Health Clinical Croatia d.o.o. Croatia inVentiv Health Clinical Denmark ApS Denmark inVentiv Health Clinical France SARL France inVentiv Health Clinical GmbH Austria Subsidiary State or Other Jurisdiction of Formation inVentiv Health Clinical Ireland Limited Ireland inVentiv Health Clinical Israel Limited Israel inVentiv Health Clinical Lab, Inc. New Jersey inVentiv Health Clinical LP Canada - Ontario inVentiv Health Clinical Mexico, S.A. de C.V. Mexico inVentiv Health Clinical Peru S.A. Peru inVentiv Health Clinical Poland Sp. z. o.o. Poland inVentiv Health Clinical Research Services, LLC Delaware inVentiv Health Clinical Romania SRL Romania inVentiv Health Clinical Slovakia s.r.o. Slovakia inVentiv Health Clinical Spain, S.L. Spain inVentiv Health Clinical SRE, LLC Delaware inVentiv Health Clinical SRS, LLC Florida inVentiv Health Clinical UK EXTERNAL PROFIT COMPANY South Africa inVentiv Health Clinical UK Limited United Kingdom inVentiv Health Clinical Uruguay SRL Uruguay inVentiv Health Clinical, Inc. Delaware inVentiv Health Clinical, LLC Delaware inVentiv Health Clinique Inc. Canada - Quebec inVentiv Health Commercial Europe Limited United Kingdom inVentiv Health Commercial France Sarl France inVentiv Health Commercial Germany GmbH Germany inVentiv Health Commercial Italy S.R.L. Italy inVentiv Health Commercial Spain S.L. Spain inVentiv Health Commercial UK Limited United Kingdom inVentiv Health Communications Europe GmbH Germany inVentiv Health Communications Europe GmbH Switzerland inVentiv Health Communications Europe Studio Services GmbH Germany inVentiv Health Communications Srl. Italy inVentiv Health Czech Republic, s.r.o. Czech Republic inVentiv Health d.o.o. Beograd Serbia inVentiv Health Finland Oy Finland inVentiv Health Germany GmbH Germany inVentiv Health Greece Clinical and Commercial Services Single Member Limited Liability Company Greece inVentiv Health Holdings (Hong Kong) Limited Hong Kong inVentiv Health Holdings Germany GmbH Germany inVentiv Health Hungary Kft. Hungary inVentiv Health Italy S.r.l Italy inVentiv Health Japan G.K. Japan inVentiv Health Korea, LLC South Korea inVentiv Health Netherlands B.V. Netherlands inVentiv Health Philippines, Inc. Philippines inVentiv Health Public Relations, LLC Delaware inVentiv Health Singapore Pte Ltd Taipei Branch Taiwan inVentiv Health Singapore Pte. Ltd. Singapore inVentiv Health Strategic Resourcing Germany GmbH Germany inVentiv Health Sweden AB Sweden inVentiv Health Switzerland GmbH Switzerland inVentiv Health Turkey Klinik Hizmetleri Ve Ticaret Limited Sirketi Turkey inVentiv Health Ukraine LLC Ukraine inVentiv International Pharma Services Private Ltd. India inVentiv Medical Communications GmbH Germany inVentiv Medical Communications, LLC Ohio inVentiv Medical Management LLC Georgia inVentiv Mexico S. del R.L. de C.V. Mexico IVH Logistics Solutions, LLC Delaware Limited Liability Company inVentiv Health Clinical Russia Subsidiary State or Other Jurisdiction of Formation Litmus Medical Marketing & Education Limited United Kingdom Litmus Medical Marketing Services LLC New York Mytrus, Incorporatedii Delaware Navicor Group, LLC Ohio OOO PharmaNet Russia Palio + Ignite, LLC Ohio Patient Marketing Group, LLC New Jersey Pharma Holdings, Inc. Delaware Pharmaceutical Institute, LLC North Carolina Pharmaceutical Resource Solutions of Puerto Rico, Inc. Puerto Rico PharmaNet Company Canada - Nova Scotia PharmaNet Coöperatie U.A. Netherlands PharmaNet de Mexico, S.de R.L. de C.V. Mexico PharmaNet do Brasil Servicos Clinicos Ltda. Brazil PharmaNet Holdings B.V. Netherlands PharmaNet Limited United Kingdom PharmaNet Pty. Limited Australia PharmaNet S.R.L. Argentina PharmaNet Taiwan Ltd. Taiwan PNET US, LLC Delaware South Florida Kinetics C.V. Netherlands South Florida Kinetics Holdings C.V. Netherlands South Florida Kinetics, Inc. Florida Studio 1 SA France Substrat' Homme SAS France Switzerland PharmaNet GmbH Beijing Representative Office China Taylor Strategy Partners, LLCiii Ohio Terre Neuve SAS France The Selva Group, LLC Ohio i Representing 15% ownership interest. ii Representing 73% ownership interest. iii Representing 40% ownership interest.
